Order entered May 31, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01024-CR

                        JESSICA JEWEL CORIN BENTON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F16-41572-X

                                             ORDER
         Before the Court is the State’s May 30, 2019 motion for extension of time to file its brief.

We GRANT the motion and ORDER the brief received on May 30th filed as of the date of this

order.


                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE